DETAILED ACTION
Applicant: LAIRD, Ron; WALLACE, Andrew; MURRAY, Jeremy; & VARGAS LLANAS, Hugo
Assignee: Pyreos LTD.
Attorney: Benjamin L. Volk, Jr. (Reg. No.: 48,017)
Filing: Amendment filed 08 September 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-15 are currently pending before the Office.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2021 was filed after the mailing date of the Non-Final Rejection on 06/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97 since the fee set forth in 37 CFR 1.17(p) was paid.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Pages 7-11, filed 08 September 2021, with respect to claim rejections have been fully considered and are persuasive in that the claims have been amended to make them definite and amended to define “at least one additional infrared light detector, separate from the line array” and “wherein the ATR spectrometer additionally comprises a wavelength dispersive element” which amends around the cited art.  The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 9, the closest prior art references are:
Giebeler et al. – which discloses an ATR infrared spectrometer (1) having multiple infrared emitter pixels (9), an ATR crystal (2), a light dispersive element (¶12), and a line array of infrared light detectors (10).  However, Giebeler et al. fails to disclose at least one single infrared light detector with a larger photoactive surface or higher spectral resolution, it fails to disclose a wavelength filter, and it fails to disclose a chosen infrared light detector to correct the electrical signals of all the other infrared light detectors.

    PNG
    media_image1.png
    495
    751
    media_image1.png
    Greyscale

Kaess et al. – which discloses which discloses a spectroscopic sensor for detecting ethanol concentrations (Title; Abstract) in a liquid sample (¶1) including a light source (2), a wavelength filter (6-2) arranged in the path of the infrared light to a single infrared light detector (7-2), a line array (7-1 – 7-3), and a chosen infrared light detector (7-2) to correct the electrical signals of all the other infrared light detectors (¶¶23-25).  However, Kaess et al. fails to disclose a wavelength dispersive element, it fails to disclose at least one single infrared light detector with a larger photoactive surface or higher spectral resolution, and it fails to disclose an ATR spectrometer having an ATR crystal.

    PNG
    media_image2.png
    289
    551
    media_image2.png
    Greyscale

Kim et al., Development of an ultra-compact mid-infrared attenuated total reflectance spectrophotometer, July 2014, Optical Engineering: Society of Photo-Optical Instrumentation Engineers (SPIE), Vol. 53, No. 7, Pgs. 074108-1 – 074108-7 (IDS dated 09/04/2019)– which discloses an ATR FTIR spectrometer (Fig. 1; Pg. 2, L.C.), a line array of infrared light detectors (Fig. 1 detector array), a light dispersive element (linear variable filter (LVF)), and multiple light sources 

    PNG
    media_image3.png
    372
    618
    media_image3.png
    Greyscale

having infrared light impinging on all of the infrared light detectors (Fig. 5(b)).  However, Kim et al. fails to disclose at least one single infrared light detector with a larger photoactive surface or higher spectral resolution, it fails to disclose a wavelength filter, and it fails to disclose a chosen infrared light detector to correct the electrical signals of all the other infrared light detectors.

    PNG
    media_image4.png
    163
    638
    media_image4.png
    Greyscale

Rosen et al. (US Pub. 2017/0010160) – which discloses a spectrometer (Rosen et al.: Fig. 1 spectrometer 160) including a light source (140; ¶33), a wavelength dispersive element (Fig. 2 linear variable filter 200; Fig. 5A linear variable filter 520,530; ¶36; ¶47), a 2D array (300; ¶40; ¶51), and compensation of detector signals (¶49).  However, Rosen et al. fails to disclose an ATR spectrometer, it fails to disclose at least one additional infrared light detector, separate from the line array, and it fails to disclose a line array. 

    PNG
    media_image5.png
    739
    960
    media_image5.png
    Greyscale

Furthermore, there isn’t any teaching or motivation for an ATR spectrometer (claim 1) or a method (claim 9) for analyzing the chemical composition of a sample including an ATR crystal, at least one infrared light source, a line array of infrared light detectors, at least one additional infrared light detector, separate from the line array, wherein the ATR spectrometer additionally comprises a wavelength dispersive element at least one additional infrared light detector, and a chosen infrared light detector for signal correction to correct the electrical signals of all the other infrared light detectors in the group of infrared light detectors, in combination with the other claimed elements.  Claims 2-8 and 10-15 are allowed based on dependency.

    PNG
    media_image6.png
    322
    464
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    270
    474
    media_image7.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884